Citation Nr: 0524356	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  03-02 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed as secondary to complications, to include anemia, 
associated with a service-connected duodenal ulcer.

2.  Entitlement to service connection for a respiratory 
disorder manifested by shortness of breath, claimed as 
secondary to complications, to include anemia,  associated 
with a service-connected duodenal ulcer.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active duty from November 1941 to February 
1944.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a Department of Veterans 
Affairs (VA) Boise, Idaho, Regional Office (RO) decision in 
April 2003, which denied the veteran's claim for entitlement 
to a TDIU.  In November 2004, the Board remanded the issue 
for additional development.  The veteran also appealed a 
January 2004 decision, which denied his claims for service 
connection for heart disease due to anemia and shortness of 
breath due to anemia.  

The veteran also appealed a May 2002 RO decision, which 
increased the disability rating for his duodenal ulcer to 60 
percent.  The veteran appealed for a higher rating.  As a 
Board decision denied that appeal in November 2004, it is no 
longer in appellate status.  

In September 2004, the veteran, through his representative, 
filed a motion to advance his appeal on the docket.  In 
October 2004, the Board granted this motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran contends that his service-connected duodenal 
ulcer causes blood loss and anemia, which in turn aggravates 
his heart disease and chronic obstructive pulmonary disease.  
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  There is 
conflicting medical evidence in the claims file relevant to 
the question of secondary service connection.  A private 
physician has written that the veteran's ulcer disease with 
anemia contributes to his heart disease, but there is no 
indication that this clinician reviewed the relevant medical 
evidence in the claims file, nor did he provide a rationale 
for the opinion.  There is also competent evidence that 
weighs against such a relationship.  

It is pertinent to note that, if the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Moreover, the VCAA and 
its implementing laws and regulations provide, generally, 
that an examination or opinion is necessary if the evidence 
of record: (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2004); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).

The Board finds that, for the aforementioned reasons, the RO 
must schedule a VA examination that includes opinion 
addressing the contended causal relationships.  38 U.S.C.A. 
§ 5103(A)(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  After obtaining any necessary release 
from the veteran, the RO should contact 
Randy A. Alanco, M.D., for the purpose of 
expanding upon his May 31, 2005 statement 
that the veteran's ulcer disease 
contributes to his heart disease, to 
include answering the question of whether 
it is at least as likely as not (50 
percent or greater probability) that the 
veteran's ulcer disease with anemia 
caused or aggravated his heart disease 
and providing a rationale, with or 
without citation to the medical 
literature and/or the veteran's treatment 
records, in support of any opinion 
expressed. 

2.  The RO should schedule the veteran 
for a cardiovascular examination.  The 
claims folder must be made available to 
the examiner for review.  All tests or 
studies, which the examiner deems 
necessary to respond to the following 
questions, should be performed.  The 
examiner should respond to the following 
questions.  

?	Is it at least as likely as not (a 
50 percent or greater probability) 
that the veteran's service-connected 
duodenal ulcer caused his heart 
disease?  

?	Is it at least as likely as not (a 
50 percent or greater probability) 
that the veteran's service-connected 
duodenal ulcer aggravated his heart 
disease?  If so, the examiner should 
express an opinion as to the percent 
of the veteran's heart disease which 
was aggravated.  If the latter 
question is too speculative to 
answer, the examiner should so 
indicate.  

?	Is it at least as likely as not (a 
50 percent or greater probability) 
that the veteran's service-connected 
disability or disabilities prevent 
him from working, given his 
education and employment experience, 
without regard to age?  

?	The examiner is also requested to 
provide a rationale for any opinion 
expressed.

3.  The RO should also schedule the 
veteran for a respiratory examination.  
The claims folder must be made available 
to the examiner for review.  All tests or 
studies, which the examiner deems 
necessary to respond to the following 
questions, should be accomplished.  The 
examiner should respond to the following 
questions:  

?	Is it at least as likely as not (a 
50 percent or greater probability) 
that the veteran's service-connected 
duodenal ulcer caused his chronic 
respiratory disorder?  

?	Is it at least as likely as not (a 
50 percent or greater probability) 
that the veteran's service-connected 
duodenal ulcer aggravated his 
chronic respiratory disorder?  If 
so, the examiner should express an 
opinion, as to the percent of the 
veteran's chronic respiratory 
disorder that was aggravated.  If 
the latter question is too 
speculative to answer, the examiner 
should so indicate.  

?	Is it at least as likely as not (a 
50 percent or greater probability) 
that the veteran's service-connected 
disability or disabilities prevent 
him from working, given his 
education and employment experience, 
without regard to age?  

?	The examiner is also requested to 
provide a rationale for any opinion 
expressed.

4.  Thereafter, the RO should 
readjudicate the claims for secondary 
service connection for heart and lung 
diseases in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




